        Exhibit 10.9


 


FIRST AMENDMENT
TO THE
IR-LIMITED DIRECTOR DEFERRED COMPENSATION
AND STOCK AWARD PLAN II



            WHEREAS, Ingersoll-Rand Company Limited (the "Company") maintains
the IR-Limited Director Deferred Compensation and Stock
             Award Plan II (the "Plan") which was originally effective on
January 1, 2005; and

            WHEREAS, the Company reserved the right to amend the Plan in
accordance with Section 8.1 thereof, and

            WHEREAS, the Company desires to amend the Plan;

            NOW, THEREFORE,the Plan is hereby amended as set forth below:

1.         Effective July 1, 2003,Section 2.6 is hereby amended to read as
follows:

            "2.6            "Deferral Account" means, for each Plan Year, (i)
the sum of all of a Participant's Deferral Amounts (other than amounts
             deferred pursuant to Section 5.10), plus (ii) amounts credited in
accordance with all the applicable crediting provisions of the Plan that
              relate to the Participant's Deferral Account, less (iii) all
distributions made to the Participant or to the Participant's Beneficiary
pursuant
              to the Plan that relate to the Participant's Deferral Account."

2.          Effective July 1, 2003, Section 2.7 is hereby amended as follows:

             "2.7            "Deferral Amount" means the amount of Fees actually
deferred under the Plan by the Participant pursuant to Section 3.1
               and the amount of Fees automatically deferred pursuant to Section
5.10 for any one Plan Year."

3.          Effective July 1, 2003, Section 2.8 is hereby amended as follows:

            "2.8            "Deferred IR Stock Award Account" means, for each
Plan Year, the sum of all of a Participant's deferred stock award
             amounts pursuant to Section 5.4, deferred amounts upon termination
of the retirement plan pursuant to Section 5.5 and deferred amounts
             pursuant to Section 5.10."

4.         Effective January 1, 2004 Section 2.18 is hereby amended as follows:

            "2.18            "Supplemental Contribution" means an additional
amount to be credited to a Participant's Supplemental Contribution
             Account equal to twenty percent (20%) of the Participant's Fees
that are deferred under Section 3.1 of the Plan for a Plan Year by the
             Participant and is, at the time of making the deferral election,
elected to be invested in the Participant's IR Stock Account.

             Notwithstanding any other provision of the Plan to the contrary, to
the extent a Participant elects to change his deemed investment from the
             IR Stock Account to any one or more investment options provided
under the Plan with respect to all or any portion of Fees for which the
             Participant was credited with a Supplemental Contribution before
the related Supplemental Contribution is vested, such Supplemental
             Contribution and any related earnings shall be forfeited."

5.          Effective July 1, 2003, Section 5 is hereby amended to add a new
Section 5.10 as follows:

            "5.10   Mandatory Fee Deferral. Effective July 1, 2003, on each IR
Stock quarterly dividend payment date a portion of each Non-
              employee Director's Fees equal to $15,000, or such other amount as
may from time to time be established by resolution of the Board,
              shall be deferred and credited to the Deferred IR Stock Award
Account of each Non-employee Director.

             A Participant's Deferred IR Stock Award Account shall be credited
as follows:

            (a)    On the day the Fees are credited to a Participant's Deferred
IR Stock Award Account, the Company shall credit the Deferred IR
                     Stock Award Account with an amount equal to the Fees that
are deferred pursuant to this Section.

            (b)   All Fees that are deferred pursuant to this Section shall be
credited to a Participant's Deferred IR Stock Award Account in units or
                    fractional units.  The value of each unit shall be
determined each business day and shall equal the closing price of one share of
IR
                    Stock on the New York Stock Exchange-Composite Tape.  On
each date that Fees under this Section are credited to the
                    Participant's Deferred IR Stock Award Account, the number of
units to be credited shall be determined by dividing the amount of
                    such Fees by the value of a unit on such date.

            Dividends paid on IR Stock shall be reflected in a Participant's
Deferred IR Stock Award Account by the crediting of additional units or
            fractional units.  Such additional units or fractional units shall
equal the value of the dividends based upon the closing price of one share of
            IR Stock on the New York Stock Exchange-Composite Tape on the date
such dividends are paid."

 

            IN WITNESS WHEREOF, the Company has caused this amendment to be
executed by its duly authorized representative on this 10th
               day of March 2005.

                                                                                                                       
INGERSOLL-RAND COMPANY LIMITED

                                                                                                                       
By: /s/ Timothy McLevish_______________________
                                                                                                                               Timothy
McLevish
                                                                                                                               Senior
Vice President and Chief Financial Officer

 